TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00026-CR




                               Don Kip McLaughlin, Appellant

                                                  v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
     NO. D-1-DC-06-205013, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Don Kip McLaughlin seeks to appeal a conviction for forgery. The trial court has

certified that this is a plea bargain case and McLaughlin has no right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: February 5, 2008

Do Not Publish